Citation Nr: 0710157	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-33 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1968 to June 
1973.  The veteran had service in Vietnam from September 1970 
to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  In a January 1993 rating decision, the RO denied 
entitlement to service connection for PTSD.  The veteran was 
notified of that decision; however, he did not appeal.

2.  The veteran subsequently attempted to reopen his claim 
for service connection for PTSD; however, by means of a 
January 1997 rating decision, the RO held that service 
connection for PTSD was not warranted.  The veteran duly 
appealed.  In August 2002, the Board held that that new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for PTSD; however, service 
connection for PTSD was not warranted.  The veteran was 
notified of that decision.

3.  The veteran subsequently attempted to reopen his claim 
for service connection for PTSD; however, by means of a June 
2004 rating decision, the RO held that new and material 
evidence had not been submitted to reopen the claim.  The 
veteran duly appealed.

4.  The evidence added to the record since the August 2002 
Board decision is either duplicative or cumulative of 
previously considered evidence or it does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2002 Board decision holding that service 
connection for PTSD was not warranted is final and the claim 
is not reopened.  38 U.S.C.A. §§ 1110, 7104 (West 2002); 38 
C.F.R. § 20.1103 (2006).

2.  New and material evidence has not been received to reopen 
the claim of service connection for PTSD.  38 U.S.C.A. §§ 
5107, 5108 (West 2002); 38C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by an August 2003 letter, with respect to the 
claim of whether new and material evidence has been submitted 
to reopen a claim for service connection for post-traumatic 
stress disorder.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the August 2003 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in August 2003, prior to 
the adjudication of the claim in June 2004.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this principle has been fulfilled by 
the August 2003 letter.

Although the veteran was not provided additional notice 
following the United States Court of Appeals for Veterans 
Claims' (Court) decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Board finds that the August 2003 notice clearly 
advised the veteran of the evidence needed to reopen his 
claim of entitlement to service connection for PTSD as it 
stated that new and material evidence is evidence not 
previously before VA that speaks to the reason why the claim 
was originally denied.  Accordingly, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical and personnel 
records, VA outpatient reports, private treatment records 
from Les P. Kalman, Dennis G. Bechin, D.O., Sutter Yuba 
Mental Health Clinic, and The Center for Blood Research, and 
VA examination reports dated in December 1992, October 1996, 
and July 1995.  Notably, in August 2003, the veteran 
submitted that he did not have any further outstanding and/or 
relevant evidence to submit.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2006).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and, credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

In a January 1997 rating decision and subsequent August 2002 
Board decision service connection for PTSD was denied on the 
basis that there was no evidence of that the claimed in 
service stressor occurred.  The Board acknowledged that the 
veteran had been diagnosed as having PTSD based upon the 
veteran's history of the in-service stressors; however, the 
service connection for PTSD was not warranted because the 
veteran did not provide evidence to corroborate his in-
service stressors.

The veteran alleges that service connection for PTSD is 
warranted based upon stressors that occurred while he was 
stationed in Vietnam.  The veteran's DD Form 214 demonstrates 
service in Vietnam from September 15, 1970, to September 14, 
1971.  The veteran's occupational specialty was that of an 
ammunition storage specialist.  He did not receive any awards 
that would indicate that he engaged in combat. 

Since the initial submission of his claim of entitlement to 
service connection for PTSD, in 1992, the veteran has alleged 
various stressors.  When the veteran first reported his 
stressors in 1992, he submitted that he was close to death on 
many occasions.  He was involved in taking the lives of 
others and witnessed the deaths of  many of his fellow 
servicemen.  The veteran stated that one of the things that 
bothered him "more than anything" was seeing children 
zipped into body bags.  He stated that he had a girlfriend 
while he was in Vietnam and when he went to see her one day, 
he found that she had been decapitated.   During his December 
1992 VA examination, the veteran stated that he was under 
pressure all the time because he was around ammunition and 
that he was concerned that a mortar or some type of shell 
would ignite the ammunition.  He stated that as it turned 
out, there were no significant explosions.  The only 
particularly traumatic event that the veteran could recall 
during the examination was when he and a friend were leaving 
the commissary in Phu Bai, it blew up seconds after they 
left.  

In October 1996, the veteran reported that after a night of 
guard duty, when a sergeant came around waking up the men, a 
man's head fell off because he had been decapitated.  The 
veteran alleged that he killed 30 to 40 Viet Cong and 10 to 
12 civilian Vietnamese children.  He also reported that he 
had been stabbed by a Vietnamese person in the armpit while 
sitting outside of a brothel.  The veteran stated that he 
then pulled out a gun and killed this person. He stated that 
he never told anyone this story, which is why he did not 
receive a Purple Heart.

During a December 1997 regional office hearing, the veteran 
reported that while he was in a truck a Vietnamese person 
attempted to steal his watch; he responded by pulling out his 
gun and shot him four times.  He also alleged that he 
received treatment at a Vietnamese hospital after the 
stabbing incident.  In February 1998, the veteran stated that 
he was wounded in Vietnam when a bullet ricocheted and hit 
him in the left leg.

The RO attempted to verify the veteran's stressors by 
submitting them to the United States Army Service Center for 
Research of Unit Records (USASCRUR).   In June 1998,  the 
USASCRUR responded that that none of the stressors that the 
veteran had alleged could be verified.  The USASCRUR enclosed 
a unit history, which did not demonstrate that the veteran's 
unit had engaged in combat.

In an August 2002 decision,  the Board held that the 
veteran's allegations of his various stressors were not 
credible and, moreover, the USASCRUR was unable to verify any 
of the veteran's in-service stressors nor able to demonstrate 
that the veteran's unit was exposed to any combat.  The Board 
did not dispute that the veteran has a psychiatric disorder; 
however, the record did not support a finding that the 
veteran had PTSD attributable to his military service, or any 
incident therein. The evidence of record did not verify that 
the veteran engaged in combat, and there was no credible 
supporting evidence that his alleged combat and non-combat 
stressors occurred, apart from the veteran's lay statements 
and testimony. Therefore, the veteran's claim for service 
connection for PTSD failed on the bases that all of the 
elements required for a such a showing under 38 C.F.R. § 
3.304(f) had not been met. 

The August 2002 Board decision is final and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103 (2006).

In November 2002, the veteran filed an application to reopen 
his claim of service connection for PTSD.  As noted, a final 
prior decision may be reopened and the disposition reviewed 
if new and material evidence is presented or secured.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In this case, the 
evidence associated with the claims folder at the time of the 
August 2002 Board decision included the veteran's service 
medical and personnel records, VA outpatient reports, private 
treatment records from Les P. Kalman, Dennis G. Bechin, D.O., 
and The Center for Blood Research, and VA examination reports 
dated in December 1992, October 1996, and July 1995.  The 
record also included a June 1998 report from USASCRUR 
indicating that they were unable to verify any of the 
veteran's in-service stressors. 

The additional evidence received since the last final 
decision in August includes private treatment reports from 
Sutter Yuba Mental Health Services from September 2001 to 
November 2002.  Treatment records from Sutter Yuba Mental 
Health Services demonstrate that the veteran was diagnosed as 
having PTSD and received psychiatric treatment.  The record 
also contained a duplicate of a June 2001 statement received 
from VA treatment provider Tin Z. Shain, M.D.  He asserted 
that the veteran had been diagnosed and was receiving 
treatment for PTSD and that in his opinion the veteran 
required social support, including service-connected 
benefits.  Despite this new evidence, there was still no 
corroboration of the veteran's alleged stressors.  In June 
2004, the RO held that new and material evidence had not been 
presented to reopen the claim for service connection for 
PTSD.

The aforementioned medical evidence demonstrates a diagnosis 
and treatment for PTSD; however, there is no indication that 
the veteran's alleged stressors have been corroborated, nor 
has the veteran presented any additional evidence in order to 
assist in the corroboration of his alleged stressors.  A non-
combat stressor must be supported by "credible supporting 
evidence."  The veteran's statements, by themselves, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor; nor can credible supporting evidence of the actual 
occurrence of an in-service stressor consist solely of after-
the-fact medical nexus evidence.  The Board holds that the 
additional evidence is not pertinent to the specific matter 
under consideration, whether the diagnosis of PTSD is related 
to a corroborated in-service stressor.

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the last final August 2002 Board decision 
is either duplicative or cumulative of previously considered 
evidence or it does not raise a reasonable possibility of 
substantiating the claim.  Again, no probative evidence has 
been received that corroborates the veteran's alleged 
stressors.  Further, the veteran has not submitted any 
evidence indicating that he is credible.  The Board concludes 
that new and material evidence has not been submitted and the 
claim of service connection for PTSD is not reopened.  
38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been presented to reopen 
the claim of service connection for PTSD.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


